           Case 1:20-cv-01097-DAD-EPG Document 16 Filed 12/08/20 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10
11   SHANNON RILEY,                                   No. 1:20-cv-01097-NONE-EPG (PC)
12                 Plaintiff,                         ORDER ADOPTING FINDINGS AND
                                                      RECOMMENDATIONS
13         v.
                                                      (Doc. Nos. 1 & 12)
14   A. GUERRERO, et al.,
15                 Defendants.
16
17
18          Shannon Riley (“plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
19   with this civil rights action filed pursuant to 42 U.S.C. § 1983. The matter was referred to a
20   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21          On October 9, 2020, the assigned magistrate judge entered findings and
22   recommendations, recommending that “[t]his case be dismissed for failure to comply with
23   court orders and for failure to comply with Federal Rules of Civil Procedure 8, 18, and 20,
24   without prejudice to Plaintiff filing separate actions that comply with Federal Rules of Civil
25   Procedure 8, 18, and 20;” that “[a]ll outstanding motions be denied as moot;” and that “[t]he
26   Clerk of Court be directed to close this case.” (Doc. No. 12 at 10.)
27          Plaintiff was provided an opportunity to file objections to the findings and
28   recommendations. On October 20, 2020, plaintiff filed a motion stating his desire to stand on


                                                     1
           Case 1:20-cv-01097-DAD-EPG Document 16 Filed 12/08/20 Page 2 of 2



 1   his complaint as filed. (Doc. No. 14.) On November 4, 2020, plaintiff filed his objections to
 2   the pending findings and recommendations. (Doc. No. 15.)
 3          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this
 4   court has conducted a de novo review of this case. Having carefully reviewed the entire file,
 5   the court finds the findings and recommendations to be supported by the record and proper
 6   analysis.
 7          Accordingly, THE COURT HEREBY ORDERS that:
 8          1. The findings and recommendations issued by the magistrate judge on October 9,
 9               2020, are ADOPTED IN FULL;
10          2. This case is dismissed for failure to comply with court orders and for failure to
11               comply with Federal Rules of Civil Procedure 8, 18, and 20, without prejudice to
12               plaintiff filing separate actions that comply with Federal Rules of Civil Procedure 8,
13               18, and 20;
14          3. All outstanding motions (Doc. Nos. 5, 13, & 14) are denied as moot; and
15          4. The Clerk of Court is directed to assign a district judge to this case for the purpose
16               of closing the case and then to close this case.
17
     IT IS SO ORDERED.
18
        Dated:     December 7, 2020
19                                                        UNITED STATES DISTRICT JUDGE
20
21
22
23
24
25
26
27
28


                                                      2
